Citation Nr: 1117589	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  04-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral otitis externa (ear disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2007 and September 2009, the Board remanded this claim for additional development.  


FINDING OF FACT

Bilateral otitis externa had its onset in service.


CONCLUSION OF LAW

Bilateral otitis externa was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral otitis externa, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an ear disorder on the basis that he began having ear problems during service and continues to suffer from ear problems.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service treatment records document ear problems during service.  The Veteran had a normal entrance examination; however, in March 1969 the Veteran sought treatment for an earache and in a separate treatment note, reported ear problems.  Also in March 1969, the Veteran reported a chronic earache since February 1968, in both ears.  While the Veteran had a normal separation examination, the physician noted he had a chronic earache since February 1968.

VA outpatient treatment records from August 2002 note that the Veteran complained of right ear pressure and ringing.  It was noted that he had a history of fungal ear infection for years and that he usually used a solution to clear his ears out, but he had been out of the solution since February.  He denied pain and drainage.  He also stated that he used hairpins to clean out his ears.  There was irritation to the canal with mild yellow buildup in the right ear; the left ear was clear.  He was diagnosed with a fungal ear infection.

The Veteran was afforded a VA examination in February 2009.  It was noted that while in the military the Veteran reported that he was treated for this condition by having his ears flushed with vinegar.  Since discharge, the Veteran has been treated with an otic solution and although he reported that his right ear stays sore all the time, as long as he uses the otic solution he does not experience an active infection.  Date of onset of ear pain was noted to be 1968.  There was a noted history of pruritis in the right ear and a history of ear infections.  The Veteran was diagnosed with otitis externa.  The examiner opined that it is less likely than not that the otitis externa had its onset during service or is in any other way causally related to his service.  The examiner stated that although the service treatment records document ear problems in the service since February 1968, it is difficult to determine whether the Veteran could have had this problem prior to entrance in the military.  Additionally, there was no mention of a cause for the problem starting in the military such as chronic water exposure or trauma to the ear.  This opinion was found to be inadequate during a September 2009 Board decision, as the issue of preexistence of an ear condition was not in question.  Since the Veteran's entrance examination made no mention of ear disease, the Veteran is afforded the presumption of sound condition upon entry into service. 

An addendum VA opinion was obtained in April 2010.  It was noted that the Veteran had otitis externa, etiology unclear.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed otitis externa had its onset during service or is in any other way causally related to his active service.  A statement similar to the one offered in the February 2009 VA examination was included.  The examiner stated that although the Veteran's records do show episodes of otitis externa in the military, his records do not give an etiology for otitis externa, and there is no mention of a cause for the problem starting in the military, such as chronic water exposure or trauma to the ear.  The examiner concluded by stating that as an experienced examiner, and based on knowledge of the diagnosis, the Veteran's case of otitis externa is self-limiting. 

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed ear condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated thereafter, as evidenced in medical records and lay statements.  Although the exact etiology of the Veteran's disability is unknown, it has been established through medical evidence that the disability began during service and has persisted to date.  Therefore, the Board finds that there is abundant evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection for bilateral otitis externa, and the benefit of the doubt is resolved in the Veteran's favor.  


ORDER

Service connection for a bilateral otitis externa is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


